 Case 19-20365          Doc 335     Filed 02/08/21 Entered 02/08/21 11:03:26               Desc Main
                                     Document     Page 1 of 2
                                                                                                    FILED



                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF WYOMING

                                                                                                   10:57 am, 2/8/21
 In re:                                               Case No. 19-20365                            Tim J. Ellis
                                                      Chapter 7                                   Clerk of Court
 JOHN GERARD BIELINSKI

                    Debtor


     ORDER SCHEDULING HEARING ON MOTION FOR ORDER TO SHOW CAUSE
               REGARDING CHRISTINE FLETCHER (ECF NO. 327)

          Upon review of the record, the court finds, and
          IT IS ORDERED Christine Fletcher shall appear and show cause at a hearing to be held by
VIDEO CONFERENCE on March 25, 2021 at 10:30 a.m. or as soon thereafter as the parties may
be heard, to show the court why she should not be held in contempt and sanctioned for her disregard
of deadlines and evasion of her deposition in violation of the 2004 Order and Subpoena. A party
requesting participation by video conference shall refer to Local Bankruptcy Rule 9074-2.
          On or before March 8, 2021, any party wanting to participate, other than Movant, shall file a
response to Movant’s Motion. Failure to file a response may result in the court entering relief and/or
sanctions without hearing.
          On or before March 15, 2021, any party intending to introduce exhibits or call witnesses at
the hearing shall file a schedule of proposed exhibits and anticipated witnesses and shall serve the
schedule and copies of the proposed exhibits on all parties. Exhibits shall be electronically submitted
through the Court’s CM/ECF system by following the Electronic Evidence Procedures Frequently
Ask Questions (FAQs) located at www.wyb.uscourts.gov. Counsel should retain original exhibits for
introduction at the hearing if necessary. The Court will not have exhibits available for the parties’ use.
Electronic filing of the exhibits shall be considered service on all parties receiving electronic notice.
Objections to exhibits requiring presentation of an original document must be filed three days prior to
hearing.
          Pro se parties may submit his/her schedule and three copies (indexed and bound) of the
proposed exhibits to the U.S. Bankruptcy Clerk’s Office, 2120 Capitol Avenue, Suite 6004, Cheyenne,
Wyoming 82001.
          Parties with witnesses testifying by video conference are responsible to ensure witnesses at
remote locations receive ALL exhibits in order to testify.
 Case 19-20365        Doc 335     Filed 02/08/21 Entered 02/08/21 11:03:26        Desc Main
                                   Document     Page 2 of 2


       The Court requests the parties be prepared for the admission of uncontested exhibits as a
preliminary matter at the evidentiary hearing.
                                                   BY THE COURT


                                                   ___________________________ 2/8/2021
                                                   Honorable Cathleen D. Parker
                                                   United States Bankruptcy Court
                                                   District of Wyoming

Service to:
        Andrea Gandara/Terry Connolly
        Christine Fletcher
